Citation Nr: 1603774	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) following a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for a right foot disorder.


FINDINGS OF FACT

In November 2015, the Board received a statement from the Veteran's authorized representative in which he expressed the Veteran's desire to withdraw his appeal as to the issue of entitlement to service connection for a right foot disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a right foot disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2015).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2015).

By a statement submitted in November 2015, prior to the issuance of a decision by the Board, the Veteran's authorized representative stated that the Veteran wished to withdraw "any outstanding appeals other than earlier effective dates of his awards."  This was done in writing.  Upon review of the claims file, the Board finds that the only claim currently on appeal is entitlement to service connection for a right foot disorder; there are no outstanding appeals for entitlement to earlier effective dates of the Veteran's awards.

Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim for entitlement to service connection for a right foot disorder.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to service connection for a right foot disorder is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


